     Case 1:15-cr-10072-JDB Document 74 Filed 05/21/20 Page 1 of 4                   PageID 347




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,

v.                                                             No. 1:15-cr-10072-JDB-1

ROGER JONES, JR.,

      Defendant.
______________________________________________________________________________

                                    ORDER
______________________________________________________________________________

         In an order entered April 24, 2020, the Court denied the April 9, 2020, pro se motion of the

Defendant, Roger Jones, Jr., for compassionate release in accordance with 18 U.S.C. § 3582(c)(1)

and § 12003 of the Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116-136,

134 Stat. 281 (2020). (Docket Entry (“D.E.”) 72.) On April 29, 2020, Defendant filed a reply to

the Government’s response to the April 9 motion. (D.E. 73.) Because this filing contained

information not provided to the Court on the initial motion, it will be liberally construed as a

motion to reconsider that portion of the Court’s April 24 order to which it relates -- §

3582(c)(1)(A).

         As noted in the Court’s order, the statute permits compassionate release where

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i);

see also United States v. Wieber, Criminal Action No. 3:14-CR-74-TBR, 2020 WL 1492907, at

*1 (W.D. Ky. Mar. 27, 2020). However, the provision requires that courts may grant relief only

         upon motion of the Director of the Bureau of Prisons, or upon motion of the
         defendant after the defendant has fully exhausted all administrative rights to appeal
         a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the



                                                  1
  Case 1:15-cr-10072-JDB Document 74 Filed 05/21/20 Page 2 of 4                    PageID 348




       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier[.]

18 U.S.C. § 3582(c)(1)(A). In his initial motion, Jones made no allegation that he had exhausted

his administrative remedies within the Bureau of Prisons. As there was no information before the

Court indicating that the exhaustion requirement had been satisfied, the Court concluded that it

lacked the authority to grant relief, even under present conditions.

       Jones attempts to establish exhaustion by appending to his most recent filing a purported

letter to the warden of the facility in which he is housed requesting compassionate release. (D.E.

73-1.) He asserts that he made the request “over 30 days ago” and that the warden “has not

responded to email staff message.” (D.E. 73 at PageID 341.) However, the letter is undated and

contains no identifying information whatsoever linking it to the Defendant such as his name or

inmate number.

       He also appears to suggest that exhaustion should be waived. Courts around the country

and within this circuit have struggled with this issue in the wake of the coronavirus outbreak.

Compare United States v. Saad, Case No. 16-20197, 2020 WL 2251808, at *2-5 (E.D. Mich. May

5, 2020) (COVID-19 justified waiver of the exhaustion requirement, citing Washington v. Barr,

925 F.3d 109 (2d Cir. 2019), which held that exhaustion “seemingly mandated by statute or

decisional law” is “not absolute” where “it would be futile, either because agency decisionmakers

are biased or because the agency has already determined the issue”; “where the administrative

process would be incapable of granting adequate relief”; and “where pursuing agency review

would subject plaintiffs to undue prejudice”); Miller v. United States, ___ F. Supp. 3d ___, 2020

WL 1814084, at *2 (E.D. Mich. Apr. 9, 2020) (“the Court may waive the exhaustion requirement

if a recognized exception applies,” citing Barr); United States v. Zukerman, ___ F. Supp. 3d ___,

2020 WL 1659880, at *2-4 (S.D.N.Y. Apr. 3, 2020) (same, citing Barr); United States v. Colvin,

                                                 2
  Case 1:15-cr-10072-JDB Document 74 Filed 05/21/20 Page 3 of 4                        PageID 349




Criminal No. 3:19cr179 (JBA), 2020 WL 1613943, at *2 (D. Conn. Apr. 2, 2020) (same, citing

Barr) with United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (finding the exhaustion

requirement “presents a glaring roadblock foreclosing compassionate release”); United States v.

Turns, Case No. 2:99-cr-104-1, 2020 WL 2519710, at *1 (S.D. Ohio May 18, 2020) (“The

exhaustion requirement contained in § 3582(c)(1)(A) is jurisdictional and cannot be waived, even

due to emergencies such as the COVID-19 pandemic.”); United States v. Bolze, ___ F. Supp. 3d

___, 2020 WL 2521273, at *2-5 (E.D. Tenn. May 13, 2020) (holding exhaustion requirement

jurisdictional and mandatory and criticizing defendant’s reliance on “Second Circuit precedent of

dubious persuasive value in [the COVID-19] context,” namely, Barr and its progeny); United

States v. Gales, Case No. 1:19-cr-251-4, 2020 WL 2085146, at *3 (N.D. Ohio Apr. 29, 2020)

(refusing to “read an exception into § 3582(c)(1) which does not exist”); United States v.

Washington, Criminal Action No. 5:13-020-DCR, 2020 WL 1873550, at *1 (E.D. Ky. Apr. 14,

2020) (“To the extent other district courts have waived the exhaustion requirement, the Court

declines to follow these determinations here.”).

       Perhaps the Raia court said it best:

       We do not mean to minimize the risks that COVID-19 poses in the federal prison
       system, particularly for inmates like Raia. But the mere existence of COVID-19 in
       society and the possibility that it may spread to a particular prison alone cannot
       independently justify compassionate release, especially considering BOP's
       statutory role, and its extensive and professional efforts to curtail the virus's spread.
       See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020,
       3:09 PM), https://www.bop.gov/resources/news/20200313_covid19.jsp. Given
       BOP's shared desire for a safe and healthy prison environment, we conclude that
       strict compliance with § 3582(c)(1)(A)'s exhaustion requirement takes on added—
       and critical—importance. And given the Attorney General's directive that BOP
       “prioritize the use of [its] various statutory authorities to grant home confinement
       for inmates seeking transfer in connection with the ongoing COVID-19 pandemic,”
       we anticipate that the statutory requirement will be speedily dispatched in cases like
       this one. Memorandum from Attorney Gen. to Dir., Bureau of Prisons 1 (Mar. 26,
       2020), https://www.justice.gov/file/1262731/download. So we will deny Raia's
       motion.

                                                   3
  Case 1:15-cr-10072-JDB Document 74 Filed 05/21/20 Page 4 of 4               PageID 350




Raia, 954 F.3d at 597.

       Upon review of the caselaw and the language of the statute, the Court finds persuasive

those decisions holding that the exhaustion requirement cannot be waived. Based upon this

conclusion, as well as the uncertainty noted above with respect to the document attached to

Defendant’s April 29 filing, the request for compassionate release under § 3582(c)(1)(A) is

DENIED on reconsideration.

       IT IS SO ORDERED this 21st day of May 2020.

                                          s/ J. DANIEL BREEN
                                          UNITED STATES DISTRICT JUDGE




                                             4
